Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 1/28/22 does not overcome the rejections set forth in the office action mailed 9/29/21. Since the demulsifier component has been deleted from the claimed compositions, the rejection set forth over Barton in view of DeGonia and Reid in the previous office action has been removed since the Reid reference was cited only for the demulsifier component, and the rejection set forth over Barton in view of DeGonia has been updated to remove the discussions of the demulsifier component. 

Claim Rejections - 35 USC § 103
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Barton (U.S. PG Pub. No. 2011/0143981) in view of DeGonia (U.S. Pat. No. 5,137,980).
In paragraphs 21-24 Barton discloses a composition comprising a quaternary ammonium salt comprising the reaction product of a hydrocarbyl-substituted acylating agent, a compound having an oxygen or nitrogen atom and having a tertiary amino group, and a quaternizing agent. In paragraph 68 Barton discloses that the hydrocarbyl-substituted acylating agent can be a polyisobutenyl succinic anhydride, as recited in claim 1. In paragraphs 43-46 Barton discloses that the compound having an oxygen or nitrogen atom can be various amines meeting the limitations of reactant (a)(ii) of claim 1 and 5, which when reacted with the acylating agent will produce quaternizable amino groups meeting the limitations of claim 2. In paragraphs 46-51 Barton discloses that the 
i) Barton does not specifically disclose that the hydrocarbyl substituent on the acylating agent has a molecular weight meeting the limitations of claim 1. Barton does disclose in paragraph 34 that the hydrocarbyl-substituent can be prepared in accordance with the method disclosed by DeGonia.
With respect to i), DeGonia discloses from column 7 line 52 through column 10 line 21 the preparation of succinic acylating agents having polyisobutene substituents. In column 9 lines 29-31 DeGonia discloses that the polybutenes have a number average molecular weight of 500 to 100,000, overlapping the range recited in claims 1, 6, and 10. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
It would have been obvious to prepare the acylating agent of Barton to have the polyisobutylene substituent of DeGonia, as Barton specifically points to DeGonia as .

Response to Arguments
Applicant's arguments filed 1/28/22 have been fully considered but they are not persuasive. Applicant argues that the claimed composition produces unexpectedly superior results, and supplies a declaration by Salem providing comparative water shedding data for diesel fuel compositions comprising imide quats where the hydrocarbyl substituent has a number-average molecular weight of 550 (inventive) and 1000 (comparative) In order to successfully rebut a prima facie case of obviousness, applicant must demonstrate unexpected results commensurate in scope with the claims. See MPEP 716.02(d). In this case, the claims recite ranges for the number-average molecular weight of the hydrocarbyl substituent, and applicant’s sole example of a molecular weight of 550 is not sufficient to demonstrate to one of ordinary skill in the art that superior results would be maintained across the full scope of the claimed ranges. The claims further recite broad or unlimited classes of nitrogen-containing compounds (a)(ii) and quaternizing agents (b), while applicant’s sole example uses a specific nitrogen-containing compound (dimethylaminopropylamine) and a specific quaternizing agent (propylene oxide and acetic acid). The example supplied by applicant is not sufficient to demonstrate that superior results would be maintained with any nitrogen-containing reactant and any quaternizing agent. Finally, the claims allow the diesel fuel composition to comprise 5 to 1000 ppm of the imide quat, while the declaration only provides data for compositions comprising 5 to 60 ppm of the imide quat. The data is prima facie case of obviousness set forth in the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771